Citation Nr: 1116479	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for peripheral neuropathy of the left leg and thigh.

4.  Entitlement to service connection for a back disorder, to include as due to service connected bilateral foot and/or knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran served on active duty from September 1972 to May 1980.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran failed to appear for a March 30, 2005, video conference hearing scheduled before the undersigned Veterans' Law Judge.  Notice of the hearing was mailed to the Veteran's address of record one month prior to the scheduled hearing date and was not returned as undeliverable.  No request was received for rescheduling.  Therefore, the request for a hearing is deemed withdrawn, and the appeal is being processed accordingly.  38 C.F.R. § 20.704 (d) (2010).   

In August 2007 this case was remanded to the AMC/RO for further development.  That development has been completed and the case is before the Board for further appellate action. 


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate her claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran received treatment for corns in service; following service, no foot disorders have been identified.

3.  Service treatment records are silent for knee complaints or findings; current knee disorders were not noted in service, nor are these disorders related to service.

4.  Peripheral neuropathy of the left leg and thigh were not present in service, and present peripheral neuropathy of the left leg and thigh are not related to service.

5.  Low back strain in service was acute and transitory and resolved in service; it is not related to any current back complaints nor is it causally or etiologically related to a service-connected disability.


CONCLUSION OF LAW

1.  A bilateral foot disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2.  A bilateral knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  Peripheral neuropathy of the left leg and thigh was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  A back disorder was not incurred in or aggravated by military service, and is not proximately due to or the result of a service connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in October 2002, and July 2004.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Veteran's original VA claims folder, including her service medical records, was misplaced following the November 2002 rating action undertaken by the RO.  The file transmitted to the Board in March 2005 was a rebuilt folder.  In the August 2007 remand, the Board instructed the RO to attempt to locate the original claims folder, and if unsuccessful, the AMC/RO was to notify the Veteran and her representative of the actions taken to locate the file, and request that the Veteran submit any records in her possession that would her assist in establishing her claim.  In the course of the search, the original file was located, and combined with the rebuilt so that all of the evidence regarding the Veteran's claim was now in one file.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman; however, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman.

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  Her service treatment records and private treatment records have been obtained and associated with the claims file.  In November 2010, the Veteran was contacted via telephone and reported that she had no additional evidence to submit.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case because there is no competent evidence providing any indication that any of the claimed disorders are related to service.  Therefore, a VA examination to evaluate these claimed disabilities is not warranted.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background

The Veteran maintains that she developed a bilateral foot disorder, a bilateral knee disorder and peripheral neuropathy of the left leg and thigh as a result of events in service.  She also avers that she developed a back disorder in service or as a result of the disabilities of the feet and knees.

The Veteran's service treatment records (STRs) are associated with the claims folder.  Her April 1972 enlistment physical examination report and report of medical history are silent for any of the claimed disabilities.  In March 1974, she presented with corns on both feet.  She was referred to the podiatry clinic where she was noted to have irritation and formation of corns at the dorsal aspect of the 5th toes.  The physician suggested palliative care.  She was restricted from wearing military pumps and was authorized to only wear military oxford shoes on duty.  In November 1974, she suffered a severe strain to the right ankle while playing basketball.  X-ray films of the ankle were within normal limits.  The ankle was placed in a SLNWC (short-leg non-walking cast) for 2 weeks.  In December 1974, the cast was removed, but there was still some swelling.  She was told to use crutches for an additional 1-2 weeks.  In March 1978, she was seen at a service department family practice clinic.  It was noted that she had carried a physical profile precluding the wearing of military pumps, but she was being transferred to another base, where she was to be a training instructor and did not anticipate having to wear pumps.  Examination of the 5th toes revealed slight erythema and no pain.  It was felt that she may be able to revert to a L1 profile, but first, a left leg complaint needed evaluation.  In March 1978, she was seen for complaints of low back pain of two weeks' duration, localized to the left sacroiliac area.  She had no radicular symptoms.  On physical examination, there was a full range of motion with mild tenderness over the left sacroiliac area.  The left sacroiliac area was neurologically intact with negative straight leg raising.  X-ray films were negative.  The impression was low back strain.  In late March 1978, her profile was changed to a permanent L1.  In June 1979, she was treated for an ingrown toenail of the left great toe.  The remaining STRs make no reference to the feet, knees, left leg or thigh or the back.  There is no separation physical examination report of record.

Post service, in October 1999, the Veteran was seen by M.M., M.D. for complaints of left knee pain.  She complained that her left knee felt like it was going to give out.  She described a recent mild trauma to the knee.  The assessment was probably PTFS (patellofemoral syndrome) with secondary effusion due to recent mild trauma.  

Medical records dated from May 2000 to July 2002 from D.K.G., M.D. are associated with the claims folder.  In July 2002, she presented with leg numbness and right knee pain.  She related that her leg numbness stemmed from the time she was in the military.  It was evaluated in the military and she was told it would go away.  She reported a similar history for the right knee.  Following examination, the assessment was peripheral neuropathy, left thigh, of unknown etiology; and right knee pain, possible meniscal tear.

In November 2010, a VA representative contacted the Veteran via telephone.  She reported that she had no additional evidence to submit.  She stated that she had random giving out of her knees, off and on intense knee pain, and could no longer wear shoes with a heel.  She related that the doctor who treated her knees years ago has since destroyed her treatment records.  Regarding her back, the Veteran reported chiropractic treatment, but stated that this was due to an occupational injury and not related to service.

Analysis

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for the claimed disorders of the feet, knees, left leg, and left thigh or back is not in order.  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Disorder of the Feet

STRs reflect treatment for bilateral corns of the feet resulting in a profile for several years.  This began in March 1974 and ended in March 1978, when she was returned to a L1 profile.  STRs for her remaining two-plus years of service make no reference to problems with the feet.  She was treated for a right ankle strain in November 1974, which proved to be of an acute and transitory nature, and resolved with no further complaints or problems with the right ankle noted in the STRs for her remaining 51/2 years of service.  Following service, there is absolutely no documentation of treatment regarding her feet or right ankle.  

In the present case, the Veteran has met only one of the necessary criteria to establish service connection; that is, complaints and treatment of corns in service.  However, she does not presently have any documented problems/disorders of her feet, and it necessarily follows that there is no nexus/relationship that can be assumed, absent a present disorder.  Hence, service connection must be denied.

Disorders of the Knees

STRs make absolutely no references to the knees.  Post service, the Veteran was seen in October 1999, complaints of left knee pain and described a recent mild trauma to the knee.  There was no mention of military service as a cause for the knee pain.  The assessment was probably PTFS (patellofemoral syndrome) with secondary effusion due to recent mild trauma.  In July 2002, she was seen for right knee pain which she related to service.  A possible meniscal tear was suspected, but the physician did not relate the knee problems to service, other than to note the Veteran's statement in the medical history.  The Veteran has since indicated that any post service treatment records for her knees have been destroyed.

In the present case, the Veteran has met only one of the necessary criteria to establish service connection; that is, present complaints of knee problems (left knee in 1999 and right knee in 2002).  However, service treatment records make no reference to the knees, and it necessarily follows that there is no nexus/relationship that can be assumed, absent a knee disorder in service.  Service connection is not merited.

Peripheral Neuropathy of the Left Thigh and Leg

STRs reflect that in March 1978, while being evaluated for a L1 profile, a left leg complaint needed evaluation.  However, no further mention of the left leg was made in the STRs.  Post service, in July 2002, the Veteran was assessed with peripheral neuropathy, left thigh, of unknown etiology.  While the Veteran stated that the disorder began in service and that she was told it would resolved, the physician did not relate peripheral neuropathy to service, other than to note the Veteran's statement in the medical history.

In the present case, the Veteran complained of left leg pain in service.  But no follow-up or diagnosis was recorded in the record, and given the myriad possible diagnoses; it cannot be assumed that the left leg pain was peripheral neuropathy.  While peripheral neuropathy of the left leg was diagnosed in 2002, the examiner did not relate the disorder to service, despite the fact that the Veteran indicated the onset as being in service; and in fact, he determined it was of unknown etiology rather than attribute it to military service.  Absent a finding that the left leg peripheral neuropathy is related to service, there is no basis for service connection.

Back Disorder

In March 1978, the Veteran was seen for complaints of low back pain of two weeks' duration, localized to the left sacroiliac area.  X-ray films were negative, and the impression was low back strain.  There have been no documented post-service complaints or finding concerning the back.

In the present case, the Veteran has met only one of the necessary criteria to establish service connection; that is, a diagnosis of low back strain in service.  However, she does not presently have any documented problems/disorders of her low back, and it necessarily follows that there is no nexus/relationship that can be assumed, absent a present disorder.  Also, she admitted in her November 2010 statement to VA that current back treatment is for a work-related injury and not a service-incurred injury.  Hence, service connection on a direct basis must be denied.

The Veteran also maintains that any current back disorder is related to her knees and feet.  Given the denial of service connection for those disorders, there is no basis for an award of service connection for a back disorder secondary to those claimed disabilities.  Service connection on a secondary basis is a moot issue.
Summary

In denying service connection for the disorders sought by the Veteran, the Board had considered the evidence of record.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  So while she may attest to her current observations regarding her feet, knees, left leg and thigh and her back, she lacks the expertise to provide a medical opinion regarding her disorders.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between any claimed disorders diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor her representative have presented, identified, or alluded to the existence of, any such opinion. 

Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for bilateral knee disorder is denied.

Entitlement to service connection for peripheral neuropathy of the left leg and thigh is denied.

Entitlement to service connection for a back disorder, to include as due to service connected bilateral foot and/or knee disorders is denied.




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


